Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-6, 9-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 1/27/22, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  The new features are addressed in the rejection below.   See the new rejection with new citations and motivation to the same 103 prior art below. 
Also, the 101 is still found to apply.  See the updated 101 below in regards to the new claims dated 2/23/21.  The GUI added on 1/27/22 is considered generic.
Also, since the Applicant was given the opportunity with the 2/19/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C). Applicant did not challenge Official Notice with their 2/19/21 response. 

Examiner Note
Examiner notes that this note applies to the 1/17/20 action.  It does not apply to the 4/16/20 action.  However, this note is left in the action to note the BPAI history of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 20, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a determining  an 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  
Dependent claims 2-6, 9-19 are not considered directed to any additional non-abstract claim elements.  Dependent claim 15 has RSS, ATOM, XML, EDI,  claim 18 has XML and HTML  However, these are considered generic.  No other additional elements are found. So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 10, 12-18, 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) in view of Carlson (20050267973).
Claim 1, 20, 21. Note that Applicant’s feed formatted content as presently written in the claims can be broadly interpreted (Applicant’s Specification from the PG_Pub paragraphs [4, 5]).  Gerace discloses a system for providing feed content to a user device comprising: 
at least one server configured to (Figs. 1, 2):
receive a user request (Fig. 3a; the user requests different content at 6:57-7:10; also see 9:40-50);
determine at least one attribute associated with the user device or the user (5:15-25; 7:23-37);
determine one or more content feeds of a plurality of content feeds of a plurality of content feeds based on the user request (6:20-40, note “Another user may prefer stock information displayed in a running 1-line quote at the bottom of the screen and…” which is interpreted as a content feed; 7:60-8:5 and the ticker of stock information; 8:10-32 and “Statistics are updated and displayed during play of a game, so that the General Sports Page provides game-in-progress statistics in realtime.” And “The "News Page" format includes information regarding major trades, signings and injuries.  In the a scrolling window of latest news is also included.”; 13:47-61, “and sports scores scroll behind the "Sports" option.”; 25:5-30, weather and satellite views of national or regional areas; 25:55-60 sports ticker; 25:55-60 scrolling Java news info; claim 18 and realtime and alongside TV; Sources, these provide further info on content sources: 14:50-60, “Sources of the data include on-line securities information from S & P Comstock”; and 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”; 16:55-70, “Preferably, the sources of travel and directory data are: services which compile the subject data for use by program 31 administer, satellite sources, or FM transmission sources… Other data sources or a combination of said sources are suitable.”).
Gerace further discloses registering or logging in (Fig 3b Item 37a) and custom content pages (Figs. 2, 3a).  While Gerace discloses multiple different content feeds and the user selecting content feeds (above), Gerace does not explicitly disclose provide a graphical user interface for display at the user device, wherein the graphical user interface is configured to visually represent selectable options enabling a user to subscribe to the one or more content feeds; based on detecting a selection of a selectable option associated with a first content feed of the one or more content feeds, subscribe the user with the first content feed.  However, Carlson discloses provide a graphical user interface for display at the user device, wherein the graphical user interface is configured to visually represent selectable options enabling a user to subscribe to the one or more content feeds (Carlson at Fig. 7, note “subscribed feeds on left”, note option to subscribe at bottom of window under EAG with the selectable 
Gerace further discloses wherein the first content feed is configured to provide feed formatted content, wherein the feed formatted content includes feed content items (this shows selecting the content or feed formatted content based on attribute/interest of the user, 6:20-40, 16:19-30; and see feed formatted content preceding, and the feed formatted content preceding has multiple items like  sports scores ticker on multiple teams or stocks ticker on multiple stocks).
Examiner notes the following for the following feature.  Examiner notes that these sections in Applicant Spec where helpful in interpreting attribute, element, or marker: ”[4]…Feed item 106 may contain any number of elements.  For example, it may include a title element 107, link element 108, and a description element 109.”; “[106]… The term marker shall typically refer to an element, attribute, or group of elements and attributes within feed formatted content, and the terms marker, element, and attribute 
Examiner notes that this is the only section in Applicant’s Spec where comparison and attribute or element or marker could found: ”[359]… Where the request is received, a comparison is made between geographic information included in the geographic marker of the feed item and the supplied geographic region identity 6906.  Based on this comparison,”.
So, based on these, the marker can be broadly interpreted and the feed formatted content can have a title or date or location or description marker. 
And Gerace further discloses wherein one or more of the feed content items comprises an attribute element or marker (Sports title for sports content feed and scrolling sports window at 8:10-32; stock data title for stock ticker at 13:52-58).
Gerace further discloses compare the at least attribute to the attribute element of the one or more feed content items of the first content feed (Gerace displays the desired stock feed content on the proper page and in the proper format and in the proper location, see 13:45-61; for sports content on the proper page and in the proper format and in the proper location, see 8:13-33); 
select at least one content feed item of the first content feed based on the comparison (of the many content feeds available in Gerace, Gerace selects the proper stock 13:45-61 or proper sports feed 8:13-33 as appropriate for a particular page).

Claim 2.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: 
receive content information from a plurality of content sources (2:60-3:5, 7:45-57; Figs. 2, 3a);
identify a plurality of pages or sites; determine whether each of the plurality of pages or sites includes an associated content feed; generate a list of the plurality of pages or sites that include the associated content feed; and provide the list of the plurality of pages or sites to the user device (16:40-50 and URL; and see content feed citations above and realtime/streaming/scrolling/running content).  Gerace does not explicitly disclose wherein the selectable options are configured to be displayed on the user device to enable subscription to a content feed associated with each of the plurality of pages or sites.  However, Carlson discloses subscribing to feed services over the Internet (see feeds and subscribe to at [7, 10]; Fig. 5b, 7, 8, 12a).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Carlson’s subscription based content to Gerace’s variety of feed content.  One would have been motivated to do this in order to better present content of interest.
Claim 3.    The prior art further discloses the system of claim 2, wherein the at least one server is further configured to: receive, from the user device, the  selection of 
Claim 4.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: receive the feed formatted content of the content feed; and modify a personal page or portal of the user to include the feed formatted content of the content feed (6:20-40; 16:19-30; see servers at Figs. 1, 2).
Claim 5.    Gerace further discloses the system of claim 1, wherein the user request includes at least one keyword, wherein the at least one server is further configured to (1:45-50 and users searching the Internet with browsers; 1:60-65 and Movie Phone and look up individual stock quotes; 9:40-50 and search with user provided parameters; 22:40-65 and search TV and film and search my keyword; see servers at Figs. 1, 2).  Gerace does not explicitly disclose compare the at least one keyword to the feed formatted content of each content feed, wherein the selection of the first content feed is further based on the comparison.  However, Carlson discloses these features and Carlson discloses comparing keyword to content feed and select a feed based on the keyword (see keyword and feeds at [40, 54, 60, 64]; also note that Carlson Provisional 60572174 shows support for keyword and feed at least at pages 2 and 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Carlson’s keyword search of feeds to Gerace’s 
Claim 6.    Gerace further discloses the system of claim 1, wherein the at least one attribute includes geographical information, demographic information, IP address information, user profile information, search information, user behavior information, historical information, content request information, or a combination thereof (Figs. 3b-3g).
Claim 9.    Gerace further discloses the system of claim 1, wherein the at least one attribute comprises geographical information (Fig. 3b, geographic).  Gerace does not explicitly disclose wherein the attribute element comprises a geographical element.  That is, for the content feeds that Gerace discloses, Gerace does not explicitly disclose a geographical element.  However, Gerace discloses the sports content feed above (8:10-33).  And, Gerace discloses geographical information like city and sports content (11:25-30).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Gerace’s geographical information for sports content to Gerace sports feed content.  One would have been motivated to do this in order to better present content of interest.
Gerace further discloses wherein the at least one server is further configured to: compare the geographical information to the geographical element associated with the first content feed, wherein the selection of the first content feed is further based on the comparison (Fig. 3b geographic and Fig. 3a that uses info from Fig. 3b; also see Detroit at 16:35-57).

Claim 12.    Gerace further discloses the system of claim 1, wherein each of the  one or more feed content items comprise at least one of a title element, at least one link, description element, or a combination thereof (see link as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”).
Claim 13.    Gerace further discloses the system of claim 12, wherein the at least one link is associated with a web page corresponding to at least one content feed or a web page associated with a sponsor (see link as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”; also see 14:22-37).
Claim 14.    Gerace further discloses the system of claim 1, wherein each of the one or more feed content items include a geographic location element, an event marker element, a payment marker element, a creation date, at least one author, a last-updated time stamp, at least one keyword, or a combination thereof (see Figs. 2, 3a which present based on Figs. 3b-3g which includes keyword, geographic or keyword).

Claim 16.    Gerace further discloses the system of claim 1, wherein the at least one server is further configured to: determine whether first the content feed has been updated; and receive updated feed formatted content based on the determination (see claim 18).
Claim 17.    Gerace further discloses the system of claim 1, wherein each of the one or more content feeds is associated with a content source, wherein the content souce comprises a web page, a social networking page or site, an email, a document, video data, audio data, or a combination thereof (see web page as URL at 16:35-55, “That is, the Page Objects 35a,b,c (i) assemble the data from a pertinent agate source whose URL is passed in the initial request/option selection,”).
Claim 18. Gerace further discloses the system of claim 1, wherein the at least one server is further configured to modify a user page to include a selection to the first content feed, wherein the feed formatted content is Internet compliant format, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) in view of Carlson (20050267973) in view of Thomas (20050091202).
Claim 19.   Gerace discloses the above.  Gerace does not explicitly disclose establish a relationship between an account of the user and an account of a second user, where the user is independent and distinct from the second user, and wherein the relationship is established based on a request from the user account to connect to the second user account from the second user.  However, Gerace does disclose users on a network and that the users can communicate and the users have email (Fig. 1, 3b) and also keyword targeting (citations above).  And, Thomas discloses providing a social network database on a server, wherein the social network database comprises relationships between user accounts ([2, 10, 11, 12]); establishing a relationship between a first user account of a first user and a second user account of a second user in the social network database, where the first user is independent and distinct from the second user, and wherein the relationship is established based on a request from the first user account to connect to the second user account ([12]). Thomas further discloses first and second users and providing advertising to a second user related to a factor external to the second user searches (Fig. 6b; [11]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Thomas social network of users and keyword targeting to Gerace’s users on a network, users with email, and keyword targeting. One would have been motivated to do this in order to better allow users to interact and communicate and acquire/exchange information.

Gerace further discloses associate a sponsorship with the feed formatted content at the server; and provide the feed formatted content with the sponsorship to the second user (14:22-37).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gerace (5848396) Carlson (20050267973) in view of Official Notice. 
Claim 11.    Gerace further discloses the system of claim 1, wherein the first content feed comprises dynamically generated feed formatted content (see ticker/scrolling/streaming/realtime/running content citations above).  Gerace does not explicitly disclose in an extensible markup language.  However, Gerace discloses using 
Since the Applicant was given the opportunity with the 2/19/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C). Applicant did not challenge Official Notice with their 2/19/21 response. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note related parent 11573178 and the action and prior art there and the Examiner Affirmed after BPAI decision.
a) see Spivack and feed formatted content subscriptions and the 8/24/20 action;
b) The other prior art on the attached Notice of references cited disclose social network features: Runchey, Ryan, Thomas, Zetmeir, Achlioptas; aa) Evans 20020036654 discloses template ads/advertising;

d)The other cited prior art has feed formatted content and advertising.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/8/22